Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 1 of 56 Page|D #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

l\
r

S?F YRI
UNITED STATES DISTRICT CoURT RNL§)s§TCOz/R,

Ez)
for the o /VGV ` SAS
Westem District of Arkansas BJ(?UGLASF 2 2018
. yO
G
.In the Matter of the Search of ) Deputyc! , Qerk
(Brze/ly describe the property to be searched ) '*`rk
or identij) the person by name and address) ) Case NO. 02 ; l K, fm , 20
Off`lce and Premises located at 1311 Fort Street, Suite A, )
Bar|ing, Arkansas, 72923 §

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idemijy the person or describe the

. . l . _
pr&llflrcgetgrl)d lgizecn}iigezsnl{ogd`aetetd gfa1 §)11)1 Fort Street, Suite A, Bar|ing, Arkansas, 72923, more particularly described on
ATTACHMENT "A"

located in the Western District of Arkansas
person or describe the property to be seized)!

SEE ATTACHMENT "B"

, there is now concealed (identijj/ the

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
!{ evidence of a crime;

E{contraband, fruits of crime, or other items illegally possessed;
li(property designed for use, intended for use, or used in committing a crime;

111 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz'on Oj§fense Descriptz'on
21 U.S.C. §§ 841(a)(1), 846 Conspiracy to Distribute Contro||ed Substances

The application is based on these facts:
SEE A ACHED AFF|DAV|T

l!{ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the a hed sheet.

   
     

Applicant signature

TFO Pau| M. Smith, Drug Enforcement Administration

Printed name and title

Swom to before me and signed in my presence. W Z 2
Date: ll (Z l \ g

Judge ’s signature

 

City and state: Fort Smith, Arkansas Mark E. Ford, United States Magistrate Judge

Printed name and title

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 2 of 56 Page|D #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

lN THE MATTER OF THE SEARCH OF
THE HfNDERLITER PAIN CLINIC
LOCATED AT 1311 FORT STREET, SUITE
A, BARLTNG, ARKANSAS, 72923

Case No.

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR
SEARCH AND SEIZURE WARRANT

1, Paul M. Smith, Task Force Officer (“TFO”) with the United States Drug Enforcement

Administration (“DEA”), being first duly sworn, hereby deposes and states as follows:
A. AGENT TRAINING AND EXPERIENCE

1. Your Affiant is a “Federal Law Enforcement Officer” within the meaning of Rule
41(a), Federal Rules of Criminal Procedure. Your Affiant is a TFO employed by the DEA
currently assigned to the Fort Smith, Arkansas, Post of Duty. 1 have been employed by the DEA
since March of 1997, after retiring from the Fort Smith Police Department (“FSPD”) where 1
served as a certified law enforcement officer in the State of Arkansas for 28 years, spending 26 of
those years in the FSPD Narcotic Unit. For the past three years, 1 have been the 12th and ZISt
Judicial District Drug Task Force Commander, certified as a law enforcement officer in the State
of Arkansas. During the course of my employment as a law enforcement officer, 1 have gained
experience in conducting drug investigations and have received the benefit of many years of such
experience of fellow agents and officers. Your Affiant has worked in an undercover capacity and

has conducted investigations utilizing confidential sources.

2. Your Affiant has also conducted investigations of controlled substance violations
in conjunction with agents and officers from other jurisdictions, and conducted over 2,000

narcotics investigations involving, but not limited to: the manufacture of methamphetamine,

1

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 3 of 56 Page|D #: 3

cocaine, Xanax and marijuana; the distribution of methamphetamine, cocaine, LSD, oxycodone,
hydrocodone, benzodiazepine, and numerous other controlled substances in cooperation with other
local, state, and federal law enforcement agencies I have worked numerous controlled substance
investigations involving health care professionals Your Affiant has completed numerous state
and federal schools and seminars involving the investigation of narcotic violations, to include the
investigation of pharmaceutical controlled substances 1 currently serve as a certified Law
Enforcement lnstructor for the State of Arkansas, and have served in this capacity for the past 21
years ln this capacity, 1 provide and have provided training on drug investigations to well over

250 federal, state and local officers

3. Your Affiant has also conducted investigations involving money laundering and
the seizure and forfeiture of assets As part of these investigations your Affiant has interviewed
the arrested subjects and their associates Through these interviews, your Affiant has learned how
and why these offenders conduct various aspects of their drug trafficking activities, to include
communicating, manufacturing, packaging, distribution, transportation and the concealment of
controlled substances and assets and money laundering From all of this, l have gained

considerable knowledge regarding illegal drug trafficking and pharmaceutical diversion.

4. Pursuant to my employment with the DEA, 1 have investigated criminal violations
of federal drug laws and related offenses, including, but not limited to, violations of Title 21,
United States Code Sections, 841, 843, 846, 848, 856, 952, 960, and 963, and Title 18, United
States Code, Sections, 1956 and 1957. Your Affiant is familiar with, and has employed, all normal
methods of investigation, including, but not limited to, visual surveillance, electronic surveillance,

informant interviews interrogation, and undercover operations

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 4 of 56 Page|D #: 4

5. ln connection with drug trafficking investigations your Affiant has participated in
and/or executed numerous search warrants including residences of drug traffickers/manufacturers
and their co-conspirators/associates, stash houses used as storage and distribution points for
controlled substances and business offices used by drug dealers as “fronts” to conceal their
unlawful drug trafficking activities and the proceeds obtained from unlawful drug trafficking

6. Your Affiant has participated in investigations involving the following types of
drugs: oxycodone, hydrocodone, hydromorphone, cocaine, cocaine base, marijuana, and other
controlled substances Your Affiant has also participated in Title III investigations Your Affiant
has also interviewed numerous witnesses to, and participants in, drug trafficking organizations that
illegally distribute prescription drugs who have described to me the techniques that they and other
organization members used to distribute and dispense controlled substances as well as to transport,
conceal, or launder the illegal drug proceeds

7. As part of my training and experience, your Affiant is aware that certain controlled
substances are often abused and illegally diverted from what would otherwise be considered
legitimate medical uses ln particular, opiate-based narcotics that are intended to legitimately treat
chronic to moderately severe pain are often diverted and abused for the euphoric effect they
produce, an effect similar to that associated with heroin use, Your Affiant also knows that
individuals who abuse these types of drugs are at risk for becoming physically dependent on the
drugs

8. Your Affiant has investigated and assisted with the investigation of individuals and
organizations that illegally disburse or dispense controlled substances under the guise of operating
seemingly legitimate medical clinics (colloquially known as “pill mills”). These “pill mills”

enerall o erate as ain mana ement clinics emer enc care or “ur ent care” clinics but the
3

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 5 of 56 Page|D #: 5

illegal disbursement of controlled substances can also occur at family practice clinics or other
general medical practices Typically, an individual who seeks to abuse or illegally divert
controlled substances will attend one of these medical clinics The physician at the medical clinic
issues a prescription for a controlled substance, often without performing the minimal
professionally required medical assessment of the patient’s complaints or properly evaluating
whether disbursing the controlled substances is medically appropriate As a result, these clinics
attract large numbers of individuals who often travel long distances seeking opioid and other
controlled substance prescriptions from these physicians Additionally, it is not unusual in these
investigations for the owners staff, and physicians at the medical clinics to dispense the controlled
substances themselves or to refer patients to particular pharmacies that are known to fill the
illegitimate prescriptions for controlled substances

9. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause to search the place described in Attachment A for the items described in
Attachment B, it does not include each and every fact known by me in this investigation but only
facts 1 believe are sufficient to establish the requisite probable cause.

B. PREMISES

10. 1 make this Affidavit in support of an application for the issuance of a warrant to
search the commercial property, 1311 Fort Street, Suite A, Barling, Sebastian County, Arkansas,
72923 (“the premises”), further described in Attachment A, in order to seize fruits
instrumentalities and evidence related to possible violations of Title 21, United States Code,
Sections 841(a)(1) and 846, as there is probable cause to believe that fruits instrumentalities and
evidence of this crime (further described in Attachment B) will be found in a search of the

premises

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 6 of 56 Page|D #: 6

C. APPLICABLE LAW AND DEFINITIONS

l l. Based on my training and experience, and the training and experience of other DEA
diversion investigators agents and other law enforcement officers 1 know that:

12. Title 21, United States Code, Section 841(a)(1) makes it unlawful for any person
knowingly or intentionally to distribute or dispense a controlled substance except as authorized by
that subchapter.

13. Title 21, United States Code, Section 841(a)(1) and 846 makes it unlawful for any
person to knowingly and intentionally combine, conspire, confederate, and agree with each other
and other persons known and unknown to distribute and to dispense, outside the scope of
professional practice and not for a legitimate medical purpose, quantities of oxycodone,
hydromorphone, and morphine sulfate, Schedule 11 controlled substances and
hydrocodone/acetaminophen, a Schedule 111 controlled substance until October 6, 2014, thereafter,
a Schedule 11 controlled substance, and alprazolam, a Schedule 1V controlled substance

14. Under Title 21, United States Code, Sections 822(a)(1) and (a)(2), and 21 C.F.R.
1301.11 and other regulations a person who distributes or dispenses any controlled substance, or
who proposes to dispense any controlled substance, must obtain a registration from DEA every
three years

15. Under 21 C.F.R. 1306.03, a prescription for a controlled substance may only be
issued by a practitioner who is both authorized to prescribe in the jurisdiction in which he or she
is licensed to practice his or her profession and registered with the DEA (unless otherwise exempt

from registration).

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 7 of 56 Page|D #: 7

16. Under 21 C.F.R 1306.3(a)(1) and (2) and 21 C.F.R. 1306.4(a), a prescription for a
controlled substance is only valid if it has been issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of professional practice.

17. By law, under 21 C.F.R. 1306.04(a), the responsibility for the proper prescribing
and dispensing of controlled substances is upon the prescribing practitioner, but a corresponding
liability rests upon the pharmacist who fills a prescription

18. Pursuant to Title 21, United States Code, Section 881(a)(6), all moneys and things
of value that were furnished or intended to be furnished in exchange for a controlled substance,
that constitute proceeds traceable to such an exchange, or that were used or intended to be used to
facilitate the sale or exchange of a controlled substance in violation of Title 21, United States Code,
Section are subject to seizure and forfeiture to the United States

19. Pursuant to Title 21, United States Code, Section 881(a)(4), all vehicles that are
used, or are intended for use, to transport, or in any manner facilitate the transportation, sale,
receipt, possession or concealment of a controlled substance in violation of Title 21, United States
Code, Section 841 are subject to seizure and forfeiture to the United States

20. Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real
or personal, involved in or traceable to a transaction or attempted transaction in violation of Title
18, United States Code, Section 1957 is subject to forfeiture to the United States

21. Pursuant to Title 18, United States Code, Section 1957, it is a crime to engage or
attempt to engage in a monetary transaction involving criminally derived property having a value
greater than $10,000.00, knowing that the property was derived from unlawful activity.

22. By law, under 21 C.F.R. 1304.04, inventories and records of controlled substances

listed in Schedule 11 shall be maintained separately from all other records maintained by the

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 8 of 56 Page|D #: 8

registrant. Likewise, inventories and records of controlled substances in Schedules 111, IV, and V
must be maintained separately or in such a form that they are readily retrievable from the ordinary
business records of the practitioner. All records related to controlled substances must be
maintained and be available for inspection for a minimum of two years

23. Other than medical records it is standard practice for documents to be kept by
medical offices in the normal course of business reflecting daily billing, accounts received, bank
records deposit receipts telephone records appointment books and sign in sheets These financial
records and billing documents often contain evidence to establish that patients have consulted with
the doctor or have received prescriptions from the doctor. Further, prescription pads are normally
kept in offices exam rooms and laboratories of medical practices that prescribe controlled
substances

24. Computers are used in medical offices to record patient information, medical
records prescription logs appointments billing and payment records work schedules and other
information needed to operate a medical practice.

25. By law, under 21 C.F.R. 1304.33, DEA registrants must submit information about
all transactions in which a Schedule 11 or Schedule 111-N (narcotic) controlled substance is acquired
or distributed (i.e., from a supplier to a pharmacy). The information is transmitted to DEA’s
Automation of Reports and Consolidated Ordering System (ARCOS) Unit on a quarterly basis and
maintained in a DEA database.

26. Based upon my training and experience, 1 know that Schedule 11, 111, and 1V
substances are sold in varying strengths and under various brand names

27. Based upon my training and experience, 1 know that the following types of

Schedule 11, 111, and 1V controlled substances are often subject to abuse:

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 9 of 56 Page|D #: 9

28.

OxyContin® and Roxicodone® are brand names of Oxycodone, an opioid narcotic
analgesic that is a Schedule 11 controlled substance;

Methadone is an opiate narcotic analgesic that is a Schedule 11 controlled substance;
Percocet® is the brand name of Oxycodone combined with Acetaminophen
(APAP), an opioid narcotic analgesic that is a Schedule 11 controlled substance;
Dilaudid® is the brand name of Hydromorphone, an opioid narcotic analgesic that
is a Schedule 11 controlled substance;

Opana® is the brand name of Oxymorphone, an opioid narcotic analgesic that is a
Schedule 11 controlled substance;

Lorcet/Lortab® is the brand name of Hydrocodone with Acetaminophen, an opioid
narcotic analgesic and Schedule 11-N controlled substance;

Xanax® is the brand name of Alprazolam, a benzodiazepine used to treat anxiety
and panic disorders and a Schedule IV controlled substance;

Soma® is the brand name of Carisoprodol, a muscle relaxer and a Schedule IV
controlled substance

Under 21 C.F.R. § 1306.05, prescriptions for Schedule 11, 111, and IV controlled

substances are required to be dated as of, and signed on, the day when issued and shall bear the

full name and address of the patient, the drug name, strength, dosage form (e.g., “2mg” or “80mg”),

quantity prescribed (e.g., “#120” or 120 tablets), directions for use, and the name, address and

registration number of the practitioner.

29.

As of August 8, 2018, Regulation No. 2 of the Arkansas Medical Practices Act

prohibits the “prescribing of excessive amounts of controlled substances to a patient including the

writing of an excessive number of prescriptions for an addicting or potentially harmful drug to a

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 10 of 56 Page|D #: 10

patient. ‘Excessive’ is defined as the writing of any prescription in any amount without a detailed
medical justification for the prescription documented in the patient record.”

30. Based on my training and experience 1 know that guidelines for prescribing various
opioids including those described above, are measured in “morphine milligram equivalents” or
“MME”. According to Centers for Disease Control (CDC) guidelines “when opioids are started,
clinicians should prescribe the lowest effective dosage Clinicians should use caution when
prescribing opioids at any dosage, should carefully reassess evidence of individual benefits and
risks when considering increasing dosage to 3 50 morphine milligram equivalents (“MME”)/day,

and should avoid increasing dosage to 3 90 MME/day or carefully justify a decision to titrate

dosage to § 90 MME/day.”
31. CDC guidelines provide that “clinicians should avoid prescribing opioid pain
medication and benzodiazepines concurrently whenever possible . . . concurrent use is likely to

put patients at greater risk for potentially fatal overdose... [and] a case-cohort study found
concurrent benzodiazepine prescription with opioid prescription to be associated with a near
quadrupling risk of overdose death compared with opioid prescription alone.” Further, CDC
guidelines state that “methadone would not be the first choice . . . . only clinicians who are familiar
with methadone’s unique risk profile and who are prepared to educate and closely monitor their
patients including risk assessment for QT prolongation and consideration of electrocardiographic
monitoring, should consider prescribing methadone for pain.”

32. The universal pain assessment tool is intended to help patient care providers assess
pain according to individual patient needs lt is a combination of the “Verbal Descriptor Scale,”
the “Wong-Baker Facial Grimace Scale,” and the “Activity Tolerance Scale.” The “Verbal

Descriptor Scale: is 0-10, with 0 being no pain, 1-2 being mild pain, 3-6 being moderate pain, 7-9

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 11 of 56 Page|D #: 11

5

being severe pain, and 10 being the worst pain possible The “Wong-Baker Facial Grimace Scale’
ranges from 0, being alert/smiling, 1-2, being no humor, serious flat, 3-4, being furrowed brow,
pursed lips breath holding, 5-6, being wrinkled nose, raised upper lips rapid breathing, 7-8 being
slow blink, open mouth, to 9-10, being eyes closed, moaning, crying. The “Activity Tolerance
Scale” ranges from no pain; can be ignored interferes with tasks interferences with concentration;
interferences with basic needs to bedrest required.

33. Based on my training and experience, indications that physicians at a medical clinic
are issuing prescriptions for controlled substances outside the course of professional practice and

without a legitimate medical purpose include, but are not limited to, the following:

a. Cash-only business

b. No insurance accepted;

c. Patients travel long distances (from out-of-county or out-of-state);

d. Patients line up for appointments hours in advance;

e. Appointments are not for a specific time;

f. Patients travel in groups

g. High volume of patients going through the clinic;

h. Cursory physical examination, or no physical examination, during initial and

follow-up visits

i. Brief initial and follow-up visits

j. Doctor does not undertake an independent evaluation of patient (i.e., patient
suggests or directs the medication to be prescribed);

k. Doctor writes out prescriptions for controlled substances and places them in the

patient’s file prior to the patient’s visit;

10

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 12 of 56 Page|D #: 12

34.

Failing to treat patients with anything other than controlled substances

Failing to heed warnings by others that drug-seeking persons are trying to obtain
controlled substances from the doctor;

Patients who appear and behave in a manner consistent with abusing, or being
addicted to, controlled substances

Patients engage in drug deals on clinic property or openly discuss diverting their
prescriptions

Directing patients to particular pharmacies to fill their prescriptions

Pharmacies have stopped filling the physician’s prescriptions due to suspicious
activity or high number of controlled substance prescriptions and,

Clinic owners/operators and employees are particularly aware of law enforcement
or potential investigations

Based on my training and experience reasons that a pharmacist would not dispense

a controlled substance prescribed by a specific doctor include, but are not limited to, the following:

a.

35.

A pharmacy receives an unusually high volume of prescriptions for controlled
substances from the same physician;

Pharrnacist is aware that patients travel long distances to see a particular physician
(who is not a highly sought-after specialist); and,

Other pharmacies have stopped filling a particular physician’s prescriptions due to
suspicious activity or high number of controlled substance prescriptions

Based on my training and experience, your Affiant also knows that:

ll

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 13 of 56 Page|D #: 13

36.

Pill mill clinic operators and other traffickers in prescription drugs often place
assets in names other than their own to avoid detection by the government and
possible forfeiture of these assets by government and law enforcement agencies
Pill mill clinic operators and other traffickers in prescription drugs often place
assets in names of business/corporate entities as nominee title holders in order to
avoid detection of these assets by government and law enforcement agencies Even
though these assets are placed in the names of other persons or entities the pill mill
clinic operators actually own and continue to use these assets and exercise
dominion and control over them; and,

Pill mill clinic operators will accumulate and maintain substantial amounts of
proceeds specifically currency, over a period of years so that the proceeds can be
used in later years for personal asset acquisitions and/or expenditures during
periods when the clinic owner is not distributing drugs

Based on my training and experience your Affiant knows that people involved in

fraudulent schemes often maintain records of their crimes both in hard copy and electronic format,

even after the crime has been discovered.

37.

Based upon my training and experience your Affiant knows that people involved

in fraudulent schemes or illegal activities where cash money is obtained often keep these monies

in their homes businesses or safety deposit boxes

38.

Based upon my training, work experience and life experience your Affiant knows

that people maintain personal financial records for long periods of time including checking and

savings account records income tax returns and safety deposit boxes in their home either in

traditional hard copy form or on an electronic device.

12

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 14 of 56 Page|D #: 14

39. Based upon my training and work experience your Affiant knows that people
involved in criminal activity that deals predominantly in cash, such as described throughout this
affidavit, will remove or “skim” portions of the illegal proceeds and hide this cash in their homes
businesses safety deposit boxes vehicles or secret compartments in those locations

40. Based upon my knowledge training, and experience and consultation with other
DEA personnel, your Affiant knows that searching and seizing information from computers often
requires agents to seize most or all electronic storage devices (along with related peripherals) to
be searched later by a qualified computer examiner in a laboratory or other controlled environment
This is true because of the following:

a. The volume of evidence: computer storage devices (like hard disks diskettes tapes
laser disks optical disk, CD-ROMs PC Cards and USB flash drives) can store the
equivalent of thousands of pages of information.

b. If a suspect tries to conceal evidence of criminal activity; he or she might store that
evidence in random order with deceptive file names encrypt the data, or otherwise
attempt to “hide” or “mask” the relevant data. This may require searching authorities
to examine all the stored data to determine which particular files are “evidence or
instrumentalities of a crime.” This sorting process can take weeks or months
depending on the volume of data stored, and the method in which it is stored, and it
would be impractical to attempt this kind of search on site.

c. Additionally, if a suspect has attempted to delete or remove from storage evidence of
criminal activity from computer storage devices that evidence may still reside on the
computer in the form of “residue.” Residue in this context is defined as the information

present in unused file data. Residue may consist of the files which have been erased,

13

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 15 of 56 Page|D #: 15

41.

or file slack. When a file is erased, the data from the file is not necessarily deleted.
The file may remain on the disk until it is overwritten by other data. File slack can be
defined as the space in the data area of a disk between the end of a file and the end of
the last cluster allocated to the file Data found in “slack space” may have come from
data in Random Access Memory (RAM) at the time the file was created or updated, or
it may come from a file which previously had occupied the space 1t is possible to
retrieve data from residue area which may be of evidentiary value Data found in
residue areas may reside on the storage device long after the original file has been
erased or removed. The residue data will remain on the storage device until such time
that the residue is overwritten, if ever. Searching the residue areas of computer storage
devices can prove to be time consuming and require analytical methods and techniques
which are best performed in a laboratory or other controlled environment

Fu:rther, based upon my knowledge training, and experience and consultation with

other DEA personnel, your Affiant knows that searching computerized information for evidence

and instrumentalities of crime commonly requires agents to seize most or all of a computer

system’s input/output (l/O) peripheral devices related software documentation, and data security

devices including passwords so that a qualified computer examiner can accurately retrieve the

system’s data in a laboratory or other controlled environment This is true because peripheral

devices that allow users to enter or retrieve data from the storage devices vary widely in their

compatibility with other hardware and software Many systems storage devices require particular

1n/Out devices in order to read the data on the system. 1t is important that the analyst be able to

properly re-configure the system as it now operates in order to accurately retrieve the evidence

listed above 1n addition, the analyst needs the relevant system software (operating systems

14

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 16 of 56 Page|D #: 16

interfaces and hardware drivers) and any applications software which may have been used to
create the data, as well as all related instruction manuals or other documentation and data security
devices lf after inspecting the 1n/Out devices software documentation, passwords and data
security devices and methods in which the data has been stored, the analyst determines that these
items are no longer necessary to retrieve and preserve the data evidence they will return these
items within a reasonable time

D. THE INVESTIGATION OF DR. DONALD EUGENE HINDERLITER
AND DR. CECIL W. GABY

42. Dr. Donald Eugene Hinderliter (“HINDERLITER”) is licensed to practice
medicine in the State of Arkansas pursuant to the provisions of the Medical Practices Act Dr.
Cecil W. Gaby (“GABY”) is licensed to practice medicine in the State of Arkansas pursuant to the
provisions of the Medical Practices Act.

43. 1n May 2017, DEA personnel received several anonymous complaints that
HINDERLITER (DEA Registrant Number AH3 86881 1), and GABY, a former pediatrician (DEA
Registrant Number BG2277514), operated a pill mill under the name HINDERLITER PAIN
CLlNlC, at 1311 Fort Street, Suite A, Barling, Arkansas. The anonymous complaints stated that
HINDERLITER and GABY charged cash, prescribed hydrocodone and benzodiazepine in the
same amounts to patients regardless of a particular patient’s prognosis or need, and that patients
traveled great distances within Arkansas and Oklahoma to be seen by HINDERLITER and GABY.

44. At the initiation of the investigation, it was apparent that both HINDERLITER and
GABY conducted their medical practice at the HINDERLITER PAlN CLINIC; however, on an
unknown date in or about July 2018, GABY discontinued his employment at the HINDERLITER
PAlN CLINIC and opened a new clinic, the GABY PAIN CLINC, located at 2408 South 5lst

Court, Suite F, Fort Smith, Arkansas. The investigation revealed, as will be detailed below, that

15

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 17 of 56 Page|D #: 17

while GABY began a practice separate from HINDERLITER in the summer of 201 8, the methods
of practice of medicine of GABY did not vary from the time he was employed by or with
HINDERLITER. As will be demonstrated in the paragraphs that follow, it is my belief based on
my training, experience and knowledge of this and similar investigations that both
HINDERLITER and GABY are distributing, dispensing, and conspiring with each other and others
known and unknown to distribute and dispense controlled substances outside the scope of
professional medical practice and not for a legitimate medical purpose

ll Evidence provided by Doctor-l, a cooperating witness for the DEA familiar with the

practices of HINDERLITER and GABY.

45. 1n April 2018, DOCTOR-ll contacted the DEA expressing concerns about a new
patient previously treated by GABY. DOCTOR-l stated that DOCTOR-l was providing the
information as a result of a previous request from a DEA agent that DOCTOR -l report anything
that DOCTOR-l found inappropriate DOCTOR-l reported that DOCTOR-l had treated a patient
who had been previously prescribed an “MME of 350” in addition to a prescription for Xanax 2
mg tablets DOCTOR-l advised that the aforementioned prescription was for severe knee pain

from a distant surgery with no described treatment plan or functional goals for the patient

 

1On or about December 13, 2013, DOCTOR-l pled guilty to felony possession of meperidine (Demerol), in a Circuit
Court in Arkansas, and was sentenced to 36 months suspended imposition of sentence a fine in the sum of $3,500.00,
and $170.00 court costs 1n April 2013 after DOCTOR-l ’s arrest which led to his felony conviction in December
2013, the Arkansas State Medical Board, in an Emergency Order, suspended DOCTOR-l ’s license based on alleged
violations of the Medical Practices Act, more specifically that DOCTOR-l a) violated the laws of the United States
and the State of Arkansas regulating the possession, distribution and use of narcotic or controlled drugs more
specifically possessing and diverting fraudulent prescriptions for Schedule medication for personal use and for others
b) exhibiting habitual and intemperate and excessive use of narcotics or other habit-forming drugs and c) violation of
Regulation 2.5 by administering Schedule 11 narcotics to another. In April 2013, DOCTOR-l voluntarily surrendered
DOCTOR-l ’s DEA registration for cause In February 2014, DOCTOR-l was allowed to renew his medical license
1n July 2015, DOCTOR-l entered into a Memorandum of Agreement (“MOA”) with the DEA which restored his
DEA registration under certain conditions which included, among other things that DOCTOR-l would submit
quarterly printouts from the Arkansas Prescription Monitoring Program, as well as submit logs of all controlled
substances prescribed; and abide by certain limitations regarding the prescribing of controlled substances DOCTOR-
l must adhere to the requirements of the MOA until on or about September 30, 2020. DOCTOR-l was granted no
promises or consideration in exchange for the information DOCTOR-l reported to the DEA.

16

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 18 of 56 Page|D #: 18

DOCTOR-l advised that the patient was seen by GABY at the HINDERLITER PAIN CLINIC
but was currently a patient of DOCTOR-l. DOCTOR-l also stated that DOCTOR-l had reduced
the prescribed medication regimens of approximately five additional patients previously treated at
the HINDERLITER PAIN CLINIC, and under the current care of DOCTOR-l, as they were often
prescribed significant levels of Xanax. DOCTOR-l provided additional information regarding
GABY and HINDERLITER on an ongoing basis The information provided by DOCTOR-l has
been corroborated by a review of records interviews of patients and witnesses surveillance and
an analysis of HINDERLITER and GABY’S prescribing of controlled substances under the
Arkansas Prescription Monitoring Program. As such, 1 believe the information provided by
DOCTOR-l to be truthful and reliable

46. On June 4, 2018, law enforcement officers interviewed DOCTOR-l, who advised
that HINDERLITER had previously offered DOCTOR-l a position as a physician at a satellite
office that HINDERLITER planned to open in Booneville, Arkansas. DOCTOR-l stated,
however, that after speaking to patients of the HINDERLITER PAIN CL1N1C one day in the lobby
of the HINDERLITER PAIN CLINIC, DOCTOR-l reported that DOCTOR-l felt uncomfortable
with HINDERLITER’S practice due to the volume of prescriptions the patients had claimed they
were prescribed. DOCTOR-l stated that HINDERLITER and GABY prescribe 2 mg Xanax, three
times daily, for each patient because “narcotics cause anxiety.” DOCTOR-l expressed DOCTOR-
1’s concern to HINDERLITER and GABY directly; however, neither HINDERLITER nor GABY
appeared receptive to change this practice DOCTOR-l declined the position at the
HINDERLITER PAlN CL1N1C due to the prescribing habits of the HINDERLITER PAIN

CLINIC and DOCTOR-l ’s personal observations during DOCTOR-l ’s visit

17

Case 2:18-cm-00020-I\/|EF Document 1 Filed 11/02/18 Page 19 of 56 Page|D #: 19

47. DOCTOR-l described the HINDERLITER PA1N CLINIC as a “dive” where
HINDERLITER and GABY each have their own room, or “office” where they bring patients for
a brief visit Furthermore DOCTOR-l stated that DOCTOR-l believed the laboratory utilized by
the HINDERLITER PA1N CL1N1C was insufficient and related that the receptionist also serves as
the laboratory technician.2 DOCTOR-l stated that the receptionist does not provide adequate
supervision when conducting drug screenings and that to DOCTOR-l ’s knowledge the
receptionist had no formal training to be conducting the screenings.

48. DOCTOR-l stated that DOCTOR-l believed that HINDERLITER was banned by
Medicaid so, as a result, HINDERLITER conducts a cash only business charging $125.00 per
visit3 The receptionist, known to DOCTOR-l as “Melody,” confided in DOCTOR-l that in the
last six months (approximated to be the time period between on or about late 2017 to 2018), three
patients of the HINDERLITER PA1N CLINIC suffered a fatal overdose Melody also informed
DOCTOR-l that the work environment at the HINDERLITER PA1N CLINIC was very negative
and that she Melody, is performing tasks that she is “not trained to do.” DOCTOR-l described
the situation as “unsafe” and advised that DOCTOR-l sent new Department of Health regulations
to GABY and GABY disregarded the new regulations

49. DOCTOR-l stated that DOCTOR-l currently treats approximately 30 or 40 former

patients of the HINDERLITER PA1N CL1N1C. Pursuant to a DEA Administrative Subpoena,

 

2 Based on my training and experience Your Affiant is aware that drug screenings are routinely administered to
patients by laboratory technicians to detect drug abuse or diversion and to assist in determining which patients are
appropriate candidates for opioid pain therapy. Based on my training and experience Your Affiant is aware that there
are measures clinics routinely take to ensure that a particular patient is unable to fabricate or falsify a particular urine
specimen, to include observing a patient providing a urine specimen.

3 United States Department of Health and Human Services Office of lnspector General, records reflect that effective
0ctober 17, 2012, HlNDERLlTER was “excluded from participation in any capacity in Medicare Medicaid, and gl_l
Federal health care programs as defined in section 1128B(f) of the Social Security Act,” for a period of five years
following HINDERLITER’s misconduct related to billing discrepancies and the actual medical services rendered.
HINDERLITER was required to pay a fine in the sum of $5,000.00.

18

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 20 of 56 Page|D #: 20

DOCTOR-l provided the DEA with several patient files maintained by DOCTOR-l ’s clinic who
were formerly treated by the HINDERLITER PA1N CL1N1C. A representative sample of the
patient files are highlighted below:

50. Specifically, DOCTOR-l’s patient files dated April 12, 2018, reflected that D.D.
(date of birth January 13, 1975) “[S]uffers daily pain in right knee since a motor vehicle accident
in 2006 where [D.D.] sustained a severe tibial plateau fracture..most recently [D.D.] has been
with GABY who maintained [D.D.] on an MME of 350 plus Xanax 2 mg three times daily and
then for the last three months [D.D.] was at PMO in Sallisaw where [D.D.’s] MME was reduced
to 180 and Xanax was stopped... [DOCTOR-l] told [D.D.] that [DOCTOR-l] would take [D.D.]
on as a patient but only if [D.D.] agreed to no more than an MME of 180. ...[D.D.] wanted to
know why [DOCTOR-l] couldn’t prescribe the same medications as GABY and [DOCTOR-l]
spent a considerable amount of time explaining the reason’s (sic), including the 4-fold increased
risk of overdose when taking Xanax with oxycodone. [D.D.] seems to understand and wants to
move forward.” A patient report prepared on April 12, 2018, reflected that GABY prescribed D.D.
the following: 84 Alprazolam 2 MG Tablets 168 Oxycodone HCL 30 MG Tablets (270.0 MME),
and 140 Hydromorphone 4 MG Tablets (80.0 MME) on September 15, 2017, that were filled on
that same day at a clinic whose shorthand code is reflected as “Princ” pharmacy in an unknown
location; and 84 Alprazolam 2 MG Tablets 168 Oxycodone HCL 30 MG Tablets (270.0 MME),
and 140 Hydromorphone 4 MG Tablets (80.0 MME) on October 13, 2()17, that were filled on that
same day at a clinic whose shorthand code is reflected as “Princ” pharmacy in an unknown
location.

51. DOCTOR-l’s patient files reflected that R.H. (date of birth August 23, 1977),

“Reports good pain relief at doses given by GABY. Says [R.H.] left the state for Texas and when

19

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 21 of 56 Page|D #: 21

[R.H.] returned GABY would not see [R.H] again. [R.H.] went through severe withdrawals and
ended up in the Emergency Room several times.” DOCTOR-l’s Assessment of R.H. reflects
“Chronic pain related to trauma as described in history. [R.H] has been medicated at a level that
1 am completely uncomfortable continuing, given [R.H.’s] questionable history of getting
medications in another state over the last year, any record of which we could not find.”
Furthermore the MME section indicates “MME: Previously at 765. 1 think a reasonable goal is
90-180 for this patient.” DOCTOR-l ’s treatment plan reflects “[That DOCTOR-l] explained that
[DOCTOR-l] just could not continue the level of pain medications that [R.H.] was receiving from
GABY. We discussed the circumstances/reasons why [R.H.] had gotten to that level of treatment
[R.H.] says that [R.H.] just kept complaining of pain and [R.H.] was just given more and more
[DOCTOR-l] explained the reason’s (sic) why xanax (sic) was not safe to continue and offered
alternatives [DOCTOR- 1] explained that [DOCTOR-l] did believe that [R.H.] needed pain relief
and that there were many other therapies/resources that could be utilized. [DOCTOR-l] went
through many of these options but [R.H.] said that [R.H.] had tried them all and was not really
interested in trying them again. [DOCTOR-l] offered to help with oxycodone 20 mg four times
daily but only if [R.H.] was compliant with other aspects of the treatment plan.”

52. DOCTOR-l ’s patient files reflected that C.1. (date of birth November 15, 1977) is
a, “Patient [that is] disabled after having 2 back surgeries the first in 2010 was an L4-5 fusion, the
second was a redo after a fall in 2012. The 2nd surgery only provided minimal relief and that lasted
for only 2-3 months C.1. has since been in chronic pain management, the last one being with
GABY in Barling. [GABY] had [C.l.] on an MME of 302 plus xanax (sic) tid. [C.l.] fell on hard
times and could not afford to get [C.l.’s] medications or continue with GABY. . .. DOCTOR-l ’s

Treatment Plan for C.1. indicates that “[DOCTOR-l] told [C.l.] that [DOCTOR-l] would be

20

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 22 of 56 Page|D #: 22

unable to continue an opioid dose close to what [C.l.] was getting from GABY and that xanax
could not be started again either. [C.l.] describes panic attacks and severe anxiety. [DOCTOR-l]
told [C.l.] that, unless a psychiatrist or PCP who is willing to coordinate care with [DOCTOR-l]
prescribes it, [C.l.] would not be able to be on a benzodiazepine. [DOCTOR-l] offered
alternatives Given [C.l’ s] severe pain, radiculopathy, disability, poor function without pain relief,
[DOCTOR-l is] going to start [C.l.] at oxycodone 15 mg twice daily but contingent on [C.l.]
getting a PCP in the next 1-2 months.” (See also pages 40-41.)

53. DOCTOR-l’s patient files dated May 10, 2018, reflected that T.E. (date of birth
November 25, 1967) “[S]uffered many severe injuries in a motor vehicle accident in 1994. Has
had a total of 17 surgeries many of which were on both knees as a result of the severe traumatic
injuries and having to be extricated from the vehicle .. [T.E.] was treated by HINDERLITER for
quite a while at an MME of 3 1 5 and was even on methadone for a while but then moved to Missouri
and was treated in a pain clinic in Poplar Bluff. That clinic reduced [T.E.’s] MME to 75 and [T.E.]
did not do very well. [T.E.] also sees a psychiatrist in Missouri for bipolar disease and is on Xanax
2 mg three times daily among other things [T.E.] still sees that phsychiatrist (sic) even though
[T.E.] has moved back to Arkansas and would like to come to this clinic instead of
HINDERLITER [DOCTOR-l] explained that it is not good for [T.E.] to see so many different
doctors for pain management... [DOCTOR-l] told [T.E.] [DOCTOR-l] was not comfortable
prescribing at the amount [T.E.] was getting from HINDERLITER [DOCTOR-l will] only
prescribe an MME of 75, the same as the pain clinic in Poplar Bluff.”

54. A patient record created on July 3, 2018, reflected that T.E. was prescribed multiple
drugs by multiple prescribers over approximately one year. With respect to some of the

prescriptions prescribed by HINDERLITER, the patient record reflects for example that

21

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 23 of 56 Page|D #: 23

HINDERLITER prescribed T.E. the following: 112 Oxycodone HCL 15 MG Tablets (90.0 MME)
and 140 Oxycodone HCL 30 MG Tablets (225.0 MME) on January 2, 2018, which were filled that
same day of January 2, 2018, at Health-Wise Pharmacy of Mansfield, Arkansas 112 Oxycodone
HCL 15 MG Tablets (90.0 MME) and 140 Oxycodone HCL 30 MG Tablets (225.0 MME) on
December 4, 2017, which were filled at Health-Wise Pharmacy of Mansfield, Arkansas on that
same day of December 4, 2017; 112 Oxycodone HCL 15 MG Tablets (90.0 MME) and 140
Oxycodone HCL 30 MG Tablets (225.0 MME) on November 6, 2017, which were filled at Health-
Wise Pharmacy of Mansfield, Arkansas on that same day of November 6, 2017; 112 Oxycodone
HCL 15 MG Tablets (90.0 MME) and 140 Oxycodone HCL 30 MG Tablets (210.0 MME) on
October 9, 2017, which were filled at Village Pharmacy in Ozark, Arkansas on that same day of
October 6, 2017; 84 Methadone HCL 10 MG Tablets (90.0 MME), 112 Oxycodone HCL 15 MG
Tablets (90.0 MME), and 112 Oxycodone HCL 30 MG Tablets (180.0 MME) on September 11,
2017, which were filled at Village Pharmacy in Ozark, Arkansas on that same day of September
11, 2017; 84 Methadone HCL 10 MG Tablets (90.0 MME), 112 Oxycodone HCL 15 MG Tablets
(90.0 MME), and 112 Oxycodone HCL 30 MG Tablets (180.0 MME) on August 14, 2017, which
were filled at Village Pharmacy in Ozark, Arkansas on that same day of August 14, 2017.

55. DOCTOR-l’s patient files dated June 7, 2018, reflected that B.C. (date of birth
February 8, 1961), “complains of severe low back pain, non-radiating, which interferes with
ADL’s. [B.C.] was patient of HINDERLITER ` [B.C.] was [discharged as a patient of
[HlNDERLlTER] for testing positive for methamphetamine the end of May. [B.C.] denies ever
doing meth. [B.C.] says that the POC tests at HINDERLITER’S clinic were notoriously inaccurate
and begged him to send it to the lab for confirmation but he wouldn’t do it and just [discharged

B.C.]. [B.C.] was given an Rx for less than half [B.C.’s] usual dose and [discharged]. [B.C.] is

22

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 24 of 56 Page|D #: 24

extremely upset about it. [DOCTOR-l] called HINDERLITER but his office was closed today.
DOCTOR-l told [B.C.] that DOCTOR-l would have to talk with or get notes from
HINDERLITER or see a confirmation that no methamphetamine was actually found or DOCTOR-
1 would be unable to help [B.C.] . . .1f [B.C.] does end up as a patient here DOCTOR-l would want
[B.C.] to try physical therapy and at least get evaluated by an interventional specialist before long.”

A patient report prepared on June 26, 2018, reflected that HINDERLITER prescribed B.C.
the following: 84 Alprazolam 0.5 MG Tablets and 112 Hydrocodone-Acetaminophen 10-325
Tablets (40.0 MME) on March 8, 2018, which were filled at Rose Drug of Russellville Arkansas
on March 12, 2018; 84 Alprazolam 0.5 MG Tablets and 112 Oxycodone HCL 10 MG Tablets
(60.0 MME) on April 3, 2018, which were filled at Rose Drug of Clarksville Arkansas on April
3, 2018; 84 Alprazolam 0.5 MG Tablets and 112 Oxycodone HCL 15 MG Tablets (90.0 MME)
on May 1, 2018, which were filled at Rose Drug of Clarksville Arkansas on May 1, 2018; 84
Alprazolam 0.5 MG Tablets on May 29, 2018, which were filled at Rose Drug of Russellville
Arkansas on June 12, 2018, and 56 Oxycodone HCL 10 MG Tablets (30.0 MME) on May 29,
2018, which were filled at Rose Drug of Clarksville Arkansas on May 29, 2018,

56. DOCTOR-l patient files reflected that A.1. (date of birth April 2, 1978), “Was told
[A.I] was too young for surgery but [DOCTOR-l] will try and get records verifying that. [A.I.]
has been managed on long term opioids to help maintain some degree of normal functioning.
[DOCTOR-l] have reviewed [A.I’s] PMP and discussed [A.I.’s] history with HINDERLITER
He had [A.I.] on an MME of 360 plus xanax. [DOCTOR-l] explained that this was more than
[DOCTOR-l] was comfortable with and that if [A.I.] wanted to return here we would have to

reduce that to 90-180 range and stop the xanax.”

23

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 25 of 56 Page|D #: 25

57. DOCTOR-l’s patient files reflected that S.E. (date of birth November 26, 1979),
“Had been with HINDERLITER on an MME of 270 plus clonazepam but says [S.E] didn’t like
HINDERLITER and thought that he was going to retire any day leaving [S.E.] without pain
medications Had been looking for another pain clinic and found one in Roland, OK. [S.E] went
there and the physician was a primary care doctor and could only prescribe oxycodone 20 mg three
times daily and said he would keep reducing it because he had to. [S.E] stayed there for 2 months
and heard about this clinic and came here.”

58. Based upon my training, experience and knowledge of this investigation,
specifically the knowledge relayed above from DOCTOR-l, it is my belief that the practices of
prescribing medications by HINDERLITER and GABY fall outside the scope of professional
practice and are not for a legitimate medical purpose

21 Surveillance of HINDERLITER and GABY Clinics and Interviews of Persons

Familiar With HINDERLITER and GABY and Their Medical Clinics.

59. On August 14, 2017, the DEA was telephonically contacted by M.B. who reported
that a doctor in M.B.’s area named HINDERLITER was overprescribing prescription pain pills to
M.B.’s spouse identified as D.W. (born February 6, 1972), as well as other individuals M.B. knew
in the area. Specifically, M.B. reported that D.W. was receiving treatment from HINDERLITER
for an old back injury D.W. sustained in a motor vehicle accident M.B. advised that
HINDERLITER prescribed D.W. the following prescriptions on a monthly basis: 140
Hydrocodone/Acetaminophen 10/35 mg tablets 140 Oxycodone 30 mg tablets 84 Alprazolam 2
mg tablets M.B. stated that D.W. takes the aforementioned prescriptions and is then rendered
unable to function. M.B. indicated that D.W. constantly passes out on the floor after taking the

aforementioned combination of medications and that D.W. has become so addicted to the

24

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 26 of 56 Page|D #: 26

Oxycodone tablets that D.W. has begun to use unconventional methods of administration such as
snorting the tablets

60. M.B. reported that M.B. contacted HINDERLITER’S office on several occasions
and spoke to both HINDERLITER and “his nurse” and that neither HINDERLITER nor his nurse
seemed concerned about D.W.’s reaction to the medication. M.B. advised that after several
unsuccessful attempts to have D.W.’s medication changed or the dosage lowered M.B. decided to
contact the DEA to file a complaint

61. On July 23, 2018, law enforcement officers conducted surveillance at the
HINDERLITER PA1N CL1N1C. Surveillance was established at approximately 8:30 a.m., and it
was observed that prior to employee arrival, approximately three patients were waiting in front of
the HINDERLITER PA1N CL1N1C. Law enforcement officers observed a steady flow of vehicle
traffic enter the HINDERLITER PA1N CLINIC parking lot, wherein individuals exited their
vehicles and walked into the HINDERLITER PA1N CL1N1C. They further observed
HINDERLITER arrive at 9:07 a.m., and Chelcie McClain, a HINDERLITER PA1N CLINC
employee arrive at 9:12 a.m., wearing medical scrubs. Surveillance was conducted throughout
the day on the comings and goings of patients At 5:20 p.m., HINDERLITER exited the
HINDERLITER PA1N CLIN 1C and left the area. At approximately 5:25 p.m., Chelcie McClain
exited the HINDERLITER PA1N CLIN 1C and left the area. Vehicle indexing by law enforcement
officers revealed vehicles registered to individuals with addresses in Fort Smith, Charleston,
Barling, Danville Lavaca, Dardanelle Van Buren, Cove Greenwood, Subiaco, Russellville and
Waldron, Arkansas Based on my training, experience and knowledge of this and similar
investigations it is my belief that the steady flow of traffic at the clinic and the diverse geography

of the patients arriving at an out-of-town clinic specializing in pain management through the

25

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 27 of 56 Page|D #: 27

prescription of controlled substances is indicative of the clinic operating in a manner outside the
scope of a professional medical practice and dispensing and distributing controlled substances
without a legitimate medical purpose

62. On July 24, 2018, law enforcement officers conducted surveillance at the
HINDERLITER PA1N CLIN 1C, beginning at approximately 8:55 a.m. At that time they observed
three patients sitting on the sidewalk in front of the HINDERLITER PA1N CL1N1C. At 9:04 a.m.
Chelcie McClain arrived, opened the HINDERLITER PA1N CLlNlC, and the individuals waiting
outside on the sidewalk entered the clinic. Law enforcement officers observed vehicles arrive at
the clinic and further observed HINDERLITER, arrive at approximately 9:14 a.m. Law
enforcement officers observed a steady flow of traffic enter the HINDERLITER PA1N CLINIC
parking lot. On some occasions one individual would exit their vehicle enter the clinic, and return
to their vehicle shortly thereafter. On other occasions more than one individual arrived in a
particular vehicle and one person would enter, While one person stayed in the vehicle or all of the
occupants in a particular vehicle Would exit the vehicle and enter the HINDERLITER PA1N
CL1N1C. Surveillance concluded at 11:22 a.m. on that same date of July 24, 2018.

63. On an unknown date in or about July 2018, GABY discontinued his employment
at the HINDERLITER PA1N CLINIC and opened a new clinic, the GABY PA1N CLINC, located
at 2408 South 51st Court, Suite F, Fort Smith, Arkansas On July 25, 2018, law enforcement
officers conducted surveillance at the GABY PA1N CLlNlC, beginning at approximately 10:15
a.m. As surveillance was being established, law enforcement officers observed Melody Jones
identified as the Officer Manager for the GABY PA1N CLlNlC, standing in the entrance of the
GABY PA1N CL1N1C. At approximately 10:17 a.m., an individual exited a vehicle and walked

to the front door of the GABY PA1N CLIN 1C and attempted to enter. The individual turned the

26

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 28 of 56 Page|D #: 28

door knob and found that it was locked. The individual walked back toward his vehicle when
Melody Jones exited the GABY PA1N CL1N1C and made contact with the male Both Melody
J ones and the individual entered the GABY PA1N CL1N1C shortly thereafter.

64. At approximately 10:25 a.m. an individual approached the GABY PA1N CL1N1C
on foot, knocked on the door and was allowed in by Melody Jones Law enforcement officers
observed individuals exit the GABY PA1N CL1N1C and enter their vehicles that were parked in
the GABY PA1N CL1N1C parking lot. Vehicle indexing by law enforcement officers revealed
vehicles registered to individuals with address in Fort Smith, Paris and Russellville Arkansas

65. On July 27, 2018, law enforcement officers established surveillance at the GABY
PA1N CL1N1C beginning at approximately 7:30 a.m. At that time they observed three vehicles
parked in the GABY PA1N CLINIC parking lot. From the hours of 7:30 a.m. to approximately
9:30 a.m. on that same day of July 27, 2018, law enforcement officers observed multiple vehicles
enter the GABY PA1N CL1N1C parking lot, wherein people exited their vehicles and returned to
their vehicles shortly thereafter. For example at 8:25 a.m. a gray Ford passenger car bearing
Arkansas license plate 341380, and occupied by three people entered the parking lot. Law
enforcement officers observed two of the individuals exit the vehicle enter the GABY PA1N
CLINIC, and return to the gray Ford passenger car at 91 13 a.m.

66. Of the many vehicles law enforcement observed in the GABY PA1N CL1N1C
parking lot on that same day of July 27, 2018, during the two-hour window wherein surveillance
was conducted, vehicle indexing determined that several vehicles returned to individuals whose
addresses where located throughout the state of Arkansas to include addresses located in Fort
Smith, Van Buren, North Little Rock, Booneville, Hot Springs National Park, and Fayetteville

Based on my training, experience and knowledge of this and similar investigations it is my belief

27

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 29 of 56 Page|D #: 29

that the steady flow of traffic at the clinic and the diverse geography of the patients arriving at an
out-of-town clinic specializing in pain management through the prescription of controlled
substances is indicative of the clinic operating in a manner outside the scope of a professional
medical practice and dispensing and distributing controlled substances without a legitimate
medical purpose

67. The investigation revealed that Melody Jones and Chelcie McClain were identified
as paid staff of the HINDERLITER PA1N CLINIC. A review of payment records and surveillance
of both the HINDERLITER PA1N CLlNlC and the GABY PA1N CLINIC conducted by law
enforcement officers indicated that Melody Jones and Chelcie McClain have been employed by
either the HINDERLITER PA1N CL1N1C and/or the GABY PA1N CLINIC for over one year.
Based on surveillance of the HINDERLITER PA1N CLlNlC during the week of July 23, 2018, to
July 27, 2018, no other staff other than HINDERLITER and Chelcie McClain appeared to be
present at the HINDERLITER PA1N CL1N1C. Based on surveillance of the GABY PA1N CLlNlC
during the week of July 23, 2018, and July 27, 2018, no other staff other than GABY and Melody
Jones appeared to be present at the GABY PA1N CL1N1C.

68. Law enforcement officers contacted the Arkansas State Board of Nursing (ASBN)
representative to verify whether Melody J ones and/or Chelcie McClain were registered as licensed
practical nurses or registered nurses through the ASBN. A check of www.NURSYS.com, a
nationwide license verification system for nurses conducted by the ASBN representative
determined that neither Melody Jones nor Chelcie McClain were registered as licensed practical
nurse or registered nurse in Arkansas

69. On August 13, 2018, at approximately 11:40 a.m. law enforcement officers visited

several pharmacies located in the Fort Smith area in an attempt to obtain information related to

28

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 30 of 56 Page|D #: 30

HINDERLITER, GABY, the HINDERLITER PA1N CLINIC and the GABY PA1N CL1N1C. Law
enforcement officers established contact with A.R., a pharmacist employed by Walmart located at
2214 Fayetteville Road, Van Buren, Arkansas A.R. stated that physicians at the HINDERLITER
PA1N CLINIC often write combination prescriptions for patients to include narcotics
benzodiazepines and sedatives A.R. further stated that groups of patients from the
HINDERLITER PA1N CLINIC would show up to the pharmacy where A.R. was employed trying
to fill prescriptions right after the narcotics shipment was received, as if the groups of patients
knew when Walmart received the narcotics A.R. intimated that most HINDERLITER PA1N
CLINIC patients had the same doses and medications regardless of their treatment and that high
quantities of medications were being prescribed. A.R. advised that GABY wrote higher quantities
on a more frequent basis than HINDERLITER and that A.R. has seen very few physicians writing
these combinations of medications especially at this quantity and with this volume A.R. stated
that oncologists are normally the physicians that prescribe these doses of medications for cancer
patients but very rarely do general practitioners A.R. stated that A.R. is a part-time employee of
Midland Drug, 1nc., another pharmacy in Fort Smith, and has seen similar HINDERLITER PA1N
CLINIC prescriptions there A.R. stated that HINDERLITER and GABY have been flagged for
concern due to the prescriptions HINDERLITER and GABY prescribe and both HINDERLITER
and GABY appear on Walmart’s “Do Not Fill List,” which prevents Walmart’s pharmacists from
filling HINDERLITER’S and GABY’S prescriptions at their pharmacy.

70. On August 13, 2018, at approximately 2:15 p.m., law enforcement officers made
contact with J.P., a pharmacist employed by Walmart located at 1 101 West Ruth Avenue, Sallisaw,
Oklahoma. J.P. informed law enforcement officers that he/she was familiar with the

HINDERLITER PA1N CLINIC, HINDERLITER and GABY. .1 .P. stated that HINDERLITER

29

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 31 of 56 Page|D #: 31

was blocked from billing Medicare/Medicaid due to previous charges related to fraudulent billing.
J.P. was unaware of specific details but J.P. had knowledge as a result of J.P.’s previous dealings
with HINDERLITER

71. J.P. stated that J.P. believed that HINDERLITER moved to a “cash clinic” due to a
lack of income at another practice J.P. stated that J.P. had recently refused to fill a prescription
from the HINDERLITER PA1N CL1N1C. Specifically, J.P. refused to fill the prescription because
it was prescribed by GABY, a pediatrician, to an adult patient, traveling a long distance for a`large
quantity of narcotics and the prescription did not meet the scope of practice J.P. stated that
HINDERLITER and GABY have been flagged for concern due to the prescriptions
HINDERLITER and GABY prescribe and both HINDERLITER and GABY appear on Walmart’s
“Do Not Fill List,” which prevents Walmart’s pharmacists from filling HINDERLITER’S and
GABY’S prescriptions at their pharmacy.

72. On August 13, 2018, law enforcement officers established contact with S.S. Law
enforcement officers learned from S.S. that S.S. has worked for the same business in the same
office building since the 1990s. S.S. stated that S.S is familiar with the GABY PA1N CL1N1C as
the GABY PA1N CL1N1C is a tenant in the office building where S.S.’s business has also been a
tenant since the 1990s. S.S. stated that the GABY PA1N CL1N1C moved in to the office building
on approximately July 4, 2018, and that to S.S.’s knowledge the GABY PA1N CL1N1C employs
GABY and one other person. S.S. identified this GABY employee as Melody, who S.S. believes
is a secretary, who S.S. has observed leaving the GABY PA1N CL1N1C on foot, with GABY, or
via public transportation

73. S.S. related that S.S. arrives at work at approximately 9:00 a.m., and that the GABY

PA1N CL1N1C is typically already open for business S.S. stated that the GABY PA1N CL1N1C

30

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 32 of 56 Page|D #: 32

conducts the majority of the day’s business during the morning hours S.S. stated that before the
GABY PA1N CL1N1C was a tenant of S.S.’s office building, S.S. arrived at work earlier than 9:00
a.m., but S.S. does not feel comfortable arriving to work early because of GABY PA1N CLINIC’S
“clientele” By this S.S. further advised that “the area did not have the riff raff it does now.” S.S.
stated that “everything has changed since the GABY PA1N CL1N1C moved into the office
building.” S.S. reported that other staff and tenants of the office building routinely left their vehicle
windows down, their vehicles unlocked, and their office doors unlocked during business hours
S.S. reported that now, S.S.’s office locks their office door on a regular basis and always lock their
vehicles to prevent theft.

74. S.S. stated that most of the GABY PA1N CL1N1C patients arrive at roughly the
same time in the morning and wait to see GABY. S.S. stated that it is not uncommon to see 30
patients a day corning in and out of the GABY PA1N CL1N1C. S.S. stated that S.S. has observed
groups of people or couples show up together when visiting the GABY PA1N CL1N1C. S.S. stated
that it is not uncommon to see multiple people traveling in the same vehicle and that sometimes
they stay a while while other times they are “in and out.”

75. S.S. stated that S.S. has observed vehicles bearing out-of-state vehicle license plates
in the GABY PA1N CL1N1C parking lot, but that not all of the vehicles bearing out-of-state vehicle
license plates are necessarily visiting the GABY PA1N CL1N1C. S.S. stated that patients of the
GABY PA1N CL1N1C are often seen hanging out in the parking lot, smoking and/or loitering
and/or waiting for the individuals they arrived with who had not finished their visit with GABY.
S.S. described the GABY PA1N CL1N1C as “a revolving door of people.” S.S. related that because

of S.S.’s tenure in the office building, S.S. is familiar with other businesses in the immediate

31

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 33 of 56 Page|D #: 33

vicinity, to include a neighboring neck and back clinic that S.S. described as having a low volume
of patients

76. S.S. stated that S.S. has seen drivers take groups in to the GABY PA1N CL1N1C to
get prescriptions and expressed concerns that “three different generations of people are out in the
middle of the day visiting the GABY PA1N CL1N1C and are not at work.” S.S. described one
truck S.S. observed in particular that was occupied by three males and one female ranging in age
from 205 to 60s wherein all of the occupants entered the GABY PA1N CLlNlC, presumably for
treatment

77. S.S. advised that some GABY PA1N CL1N1C patients seem legitimate and S.S. has
observed them using canes and wheel chairs to assist with mobility, but S.S. stated that the majority
of people that S.S. has observed enter the GABY PA1N CL1N1C walk normally and look like
“junkies” S.S. stated that the GABY PA1N CL1N1C typically keeps the door to the GABY PA1N
CL1N1C locked even when the clinic is open for business and that the clinic displays a sign asking
visitors to “knock.”

78. S.S. described one incident wherein a truck full of people arrived at the GABY
PA1N CL1N1C and a verbal argument ensued in the parking lot between the truck’s occupants
S.S. stated that S.S. opened the front door of S.S.’s office and asked the truck’s occupants “Are
you looking for the pill doctor?” The truck’s driver replied, “Yes.” S.S. then stated that S.S.
pointed to the GABY PA1N CLINIC’S door and stated, “He’s over there.” The truck’s driver
replied, “Thanks” S.S. stated that S.S. refers to GABY as the “pill doctor” for two reasons
Namely, because the majority of people walk out of the GABY PA1N CL1N1C with prescriptions
and because of S.S.’s conversations with M.T. a United States Postman regarding GABY because

M.T. shares the same sentiment

32

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 34 of 56 Page|D #: 34

79. Specifically, S.S. stated that S.S. and M.T. have spoken at length regarding their
growing concerns over the GABY PA1N CL1N1C. S.S. stated that M.T. advised that the GABY
PA1N CL1N1C did not send or receive any mail. Furthermore according to S.S., “Melody” has
“loose lips” when M.T. inquired about the GABY PA1N CL1N1C and the GABY PA1N CLINIC’S
alternative pain treatments According to S.S., Melody advised M.T. that the GABY PA1N
CL1N1C only writes prescriptions and offers no other form of treatment S.S. stated that it is S.S.’s
belief that GABY is contributing to the opioid epidemic and it angers S.S.

80. On August 14, 2018, at 12:00 p.m., law enforcement officers made contact with
S.A., a pharmacist employed by Walgreens located at 2701 Rogers Avenue Fort Smith, Arkansas
S.A. informed law enforcement officers that he/she was familiar with the HINDERLITER PA1N
CLlNlC, HINDERLITER and GABY. S.A. stated that HINDERLITER was on Walgreens “Red
Flag” list for not prescribing properly and for writing large quantities of narcotics regardless of
the treatment S.A. advised that S.A. refuses prescriptions from the HINDERLITER PA1N
CL1N1C and HINDERLITER quite frequently but that some prescriptions are filled on a patient
by patient basis if Walgreens and/or S.A. is able to verify further. S.A. stated that S.A. is not the
Pharmacist in Charge of that particular Walgreens location, but rather is employed as a “floater
pharmacist” and has observed the same prescriptions from the HINDERLITER PA1N CL1N1C at
the other Walgreens locations where S.A. works at in Fort Smith.

81. On August 21, 2018, at approximately 8:08 a.m., law enforcement officers acting
in an undercover capacity telephonically contacted the GABY PA1N CL1N1C in reference to
patient requirements The telephone call was answered with the introduction, “GABY PA1N
CLlNlC, this is Melody,” believed to be Melody J ones The undercover law enforcement officer

asked the individual who identified herself as Melody if the GABY PA1N CL1N1C was accepting

33

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 35 of 56 Page|D #: 35

new patients to which she responded, “No.” The individual who identified herself as Melody then
instructed the undercover law enforcement officer to call the GABY PA1N CL1N1C back in two
weeks The undercover law enforcement officer asked Melody what the new patient requirements
were to which Melody advised that the first office visit was $200.00 and $120.00 for each office
visit thereafter. Melody further advised that the GABY PA1N CL1N1C did not accept insurance
and that the clinic required a paper copy of a CT scan, X-Ray or MRI administered within the last
6 years upon the first office visit The telephone call was then terminated.

82. On August 30, 2018, law enforcement officers interviewed M.T., a mailperson with
the United States Postal Service (USPS). M.T. reported that he/she has worked for the USPS for
18 years and is familiar with the GABY PA1N CL1N1C because the GABY PA1N CL1N1C is on
the same delivery route that M.T. has served for the last 6 or 7 years M.T. stated that M.T. has
serviced the GABY PA1N CL1N1C since it opened in July of 2018. M.T. described the business
to law enforcement officers as unusual in that the GABY PA1N CL1N1C did not send or receive
mail on a regular basis which, in M.T.’s opinion was “extremely rare” Specifically, M.T. reported
that the GABY PA1N CL1N1C may receive one piece of mail in any given week, which is typically
“junk” mail and recalled one occasion wherein the GABY PA1N CL1N1C had one piece of
outgoing mail.

83. M.T. stated that the GABY PA1N CLINIC’S work schedule appeared to be “odd”
in that it did not operate with set hours or on a set schedule Furthermore M.T. described a sign
displayed on the door to the GABY PA1N CL1N1C that reads “We are here knock loudly,” but
indicated that the sign is not always displayed, even when the clinic is open for business M.T.
stated that even when the GABY PA1N CL1N1C is open for the business the front door typically

remains locked.

34

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 36 of 56 Page|D #: 36

84. M.T. reported that on the days that the clinic is open for business the parking lot is
filled with people some loitering and others waiting to visit with GABY. M.T. indicated that the
patients of the clinic sign in to the clinic using an iPad, and then return outside where they can
smoke and carry on. M.T. reported that the patients of the GABY PA1N CL1N1C show up by the
carload, often times with one driver and three passengers M.T, stated that sometimes the driver
of the vehicle enters the clinic, other times the driver of the vehicle remains in the car while the
other occupants of the vehicle enter the clinic.

85. M.T. stated that the patients at the GABY PA1N CL1N1C “do not fit in in the area”
and “do not look like the people” M.T. sees at the pain clinic where M.T. has been treated for back
pain. Specifically, M.T. reported that M.T. suffered back injuries related to work that resulted in
three back surgeries physical therapy and continued weekly injections Specifically, M.T.
explained that M.T. rarely sees a “legitimate-looking patient” and described the patients at the
GABY PA1N CL1N1C as “tweakers” and “red flag” patients

86. On one occasion, M.T. asked the GABY PA1N CL1N1C receptionist, later identified
by M.T. via photograph as Melody 1 ones about the treatment the GABY PA1N CL1N1C offered.
Melody Jones informed M.T. that the GABY PA1N CL1N1C did not do physical therapy or
injections because injections could paralyze you. 1nstead, the GABY PA1N CL1N1C just
prescribed pain pills for treatment M.T. stated M.T. was alarmed by Melody Jones’s response
M.T. stated on some of the days when M.T. encounters Melody Jones she acts like M.T.’s best
friend, and, that other days when M.T. encounters Melody J ones she appears withdrawn as if she
is possibly under the influence

87. On October l, 2018, the DEA received a telephone call from L.P., an employee of

Premise Health, in Fort Smith, who stated that he/ she was conducting a liver enzyme test on T.V.,

35

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 37 of 56 Page|D #: 37

a patient Specifically, L.P. stated that they were discussing the risks of taking large quantities of
narcotics containing acetaminophen after reviewing T.V. ’s prescription monitoring program report
that indicated that T.V. receives 168 Oxycodone HCL 30 mg Tablets and 112
Oxycodone/Acetaminophen 5/325 mg Tablets on a monthly basis T.V., stated that he/she was
not concerned because he/she does not take the majority of the medication he/she receives T.V.
informed L.P. that T.V. gives the pills to T.V.’s significant other, M.V., instead of taking them and
T.V. stated that T.V. just took a few “here and there.”

88. L.P. determined that T.V. was a patient at the GABY PA1N CL1N1C and was
treated by GABY on a monthly basis L.P. stated that L.P. attempted to contact GABY about the
information T.V. relayed but L.P. was unable to reach the clinic after multiple attempts The DEA
further confirmed via the prescription drug monitoring program that T.V.’s significant other, M.V.,
received medication from GABY on a monthly basis with a prescription for 28 Clonazepam 1 mg
Tablets 180 Oxycodone 30 mg Tablets 168 Oxycodone 10 mg Tablets and a separate prescription
for 16 Oxycodone HCL 10 mg Tablets filled at Anderson’s Discount Pharmacy in Fort Smith.

89. On October 3, 2018, law enforcement officers conducted an interview of C.B., an
individual currently on Arkansas state parole at the Arkansas Community Corrections Office in
Russellville Arkansas as C.B. was determined to be a patient of HINDERLITER.4 During the
interview, C.B. was informed that C.B. was not under arrest and free to leave at any time C.B.
agreed to speak with agents and an interview was conducted. C.B. was granted no promises or
consideration in exchange for the information C.B. reported. Specifically, C.B. stated that C.B.
was no longer under the care of a pain management doctor and had stopped taking pain

medications C.B. stated that C.B. had not seen HINDERLITER for approximately 6 months but

 

4 C.B.’s criminal history includes but is not limited to arrests and/or criminal convictions for theft battery, narcotics
trafficking offenses firearms offenses and possession of drug without prescription.

36

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 38 of 56 Page|D #: 38

that when C.B. was a patient of HINDERLITER’S, C.B. had seen HINDERLITER every 28 days
for approximately one year. C.B. related that C.B. had to take C.B.’s previous medical records
from a previous provider and a copy of C.B.’s last MRI to the HINDERLITER PA1N CL1N1C.
C.B. stated that a doctor referred C.B. to HINDERLITER after C.B. was diagnosed with
Fibromyalgia and C.B. could not get in to a clinic in Conway, Arkansas

90. 1n describing a typical appointment with HINDERLITER, C.B. stated that upon
arrival, C.B. paid $120.00 for the first visit and $100.00 for each visit thereafter. C.B. reported
that the receptionist would administer a urine drug screening and take C.B. to see HINDERLITER
in what C.B. described as HINDERLITER’S office C.B. stated there was no examination table
in the office; C.B. would sit in a chair, and no physical examination was ever administered C.B.
stated C.B. would tell HINDERLITER that C.B.’s pain was 8 out 10 and that Oxycodone worked
best for C.B. C.B. stated that C.B. was prescribed Oxycodone 30 mg Tablets Oxycodone 15 mg
Tablets and Xanax. After picking up C.B.’s prescription from the receptionist at the front desk,
C.B. would fill the prescriptions at Newton’s Pharmacy located in Russellville C.B. stated that
HINDERLITER increased C.B.’s dosage by request and did not offer any alternative therapies
According to C.B., HINDERLITER never counseled C.B. on the dangers of taking narcotics and
sedatives simultaneously. C.B. stated that C.B. had an insurance provider which C.B. used to fill
prescriptions but could not use it at the HINDERLITER PA1N CL1N1C because the
HINDERLITER PA1N CL1N1C was a cash only business C.B. stated that HINDERLITER
discharged C.B. from his care after C.B. tested positive for methamphetamine after a routine urine
drug screening.

91. On October 4, 2018, law enforcement officers conducted an interview of M.S., an

individual currently on Arkansas state parole at the Alma, Arkansas Police Department, as M.S.

37

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 39 of 56 Page|D #: 39

was determined to be a patient of GABY.5 During the interview, M.S. was informed that M.S. was
not under arrest and free to leave at any time M.S. was granted no promises or consideration in
exchange for the information M.S. reported. M.S. stated that M.S. is a former patient of GABY
and that the last time M.S. saw GABY was July 6, 2017, just prior to being sent to the Arkansas
Department of Corrections. M.S. stated that M.S. acquired pharmaceutical narcotics from a
physician and a chiropractor at a clinic in Roland, Oklahoma, who operated a pill mill that was
utilized by numerous people to acquire pharmaceutical narcotics for distribution or abuse M.S.
admitted that during this time period, M.S. was abusing and selling pharmaceutical narcotics on
the “street.”

92. M.S. stated that through M.S.’s associations with others involved in the illicit
distribution of pharmaceutical narcotics M.S. learned that GABY and HINDERLITER ran a “pill
mill” in Fort Smith, As such, M.S. scheduled an appointment with GABY. According to M.S.,
the receptionist informed M.S. to bring an X-ray or old medical records to M.S.’s appointment
with GABY and that the first appointment would be $125.00 in cash and that M.S. would be
required to take a urinalysis

93. M.S. stated that during M.S.’s first visit with GABY, M.S. brought in an MRI that
was 7 years old. M.S. stated that GABY did not review the X-ray and conducted a very brief
physical examination within GABY’S actual office At this time M.S. was informed that M.S.
would provide a urine specimen to the receptionist and pay the $125.00 for the visit M.S. stated
that GABY requested M.S.’s medical records but M.S. stated that M.S. never provided them to

GABY. M.S. stated that at M.S.’s first visit, GABY wrote M.S. prescriptions for Roxicodone 20

 

5 M.S.’s criminal history includes but is not limited to arrests and/or criminal convictions for burglary, theft, hot
check violations and narcotics trafficking offenses

38

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 40 of 56 Page|D #: 40

mg, Roxicodone 10 mg, and a muscle relaxer. M.S. stated that M.S. subsequently talked GABY
into prescribing M.S. methadone in addition to the aforementioned narcotics

94. M.S. stated that M.S. had an appointment with GABY every 28 days to get
prescriptions for Roxicodone 20 mg, Roxicodone 10 mg, and a muscle relaxer (and sometimes
methadone). M.S. stated that at each appointment M.S. paid $100.00 in cash and provided a urine
specimen behind closed doors without being monitored by anyone on GABY’S staff. M.S. stated
that GABY knew people were bringing in urine that would test for the same narcotics prescribed
and M.S. admitted that M.S. had utilized a friend’s urine who took Roxicodone and muscle relaxers
in order to pass the urinalysis According to M.S., M.S. would leave the urine specimen in a vile
wrapped in a hand warmer.

95. M.S. stated that shortly after M.S.’s initial visit with GABY, M.S. stopped using
Roxicodone and began to distribute all of the pills acquired by GABY to users in the Fort
Smith/Alrna area. Specifically, M.S. estimated that from May 2016 to July 2017, all of the
pharmaceutical narcotics M.S. acquired from GABY were distributed to M.S.’s customer base in
the Northwest Arkansas area. M.S. stated that on each prescription, M.S. earned approximately
$5,000.00 to $7,000.00 in profit selling the pills on the street

96. M.S. stated that M.S. began bringing other potential patients to GABY to include
M.S.’s immediate family to allow for them to acquire pharmaceutical narcotics M.S. stated that
GABY never followed up on pain levels did not conduct additional physical examinations and
did not seek alternative treatment methods M.S. stated, “1 didn’t need all the Roxi’s from
[GABY]. He doesn’t care [GABY] runs a pill mill and with $125.00 a person can obtain any

amount of pharmaceutical narcotics This is known to everyone in the pill world.”

39

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 41 of 56 Page|D #: 41

97. On October 4, 2018, law enforcement officers conducted an interview of C.1., an
individual currently on Arkansas state parole at the Arkansas Community Corrections Office in
Russellville Arkansas as C.1. was determined to be a former patient of HINDERLITER and
GABY.6 During the interview, C.1. was informed that C.1. was not under arrest and free to leave
at any time C.1. was granted no promises or consideration in exchange for the information C.1.
reported. C.1. agreed to speak with agents and an interview was conducted.

98. C.1. stated that C.1. is currently a patient of DOCTOR-l but has seen
HINDERLITER and GABY in the past and estimated that C.I.’s last visit with GABY was in
approximately June of 201 7. C.1. stated that after C.1. went to prison, C.1. no longer sought medical
care from HINDERLITER or GABY.

99. C.1. stated that C.1. was a patient of the Wild Horse Pain Clinic but was referred to
HINDERLITER in approximately 2015 after being given a list of pain management providers in
the area. C.1. stated that C.1. had a diagnosis for Lupus and had trouble with prior back surgeries
C.1. stated that C.1. was first treated by HINDERLITER but then became a patient of GABY
because HINDERLITER was not “listening” to C.1. C.1. stated that neither HINDERLITER nor
GABY did a physical examination on C.1. throughout the duration of C.I.’s treatment and reported
that C.1. was never supervised when C.1. had to submit a urine specimen. C.1. described the
HINDERLITER PA1N CL1N1C as a “revolving door” of people and stated that several people
would ride together to the clinic for their appointments

100. C.1. described a typical appointment with GABY and stated that small talk would
ensue followed by GABY writing prescriptions C.1. stated that C.1. believed that C.l.’s

prescriptions were written out before C.l.’s appointment with GABY. C.1. stated that C.1. did not

 

6 C.I.’s criminal history includes but is not limited to arrests and/or criminal convictions for forgery, hot checks
endangering the welfare of a minor, and narcotics trafficking offenses

40

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 42 of 56 Page|D #: 42

think C.1. needed the amount of medication C.1. was prescribed. C.1. stated that C.1. tried to stop
taking Oxycodone and attempted to switch to Dilaudid but GABY would not do it C.1. stated that
C.1. filled the prescriptions at Anderson’s Discount Pharmacy in Fort Smith after Harp’s Pharmacy
(unknown location) questioned the prescriptions C.1. admitted that C.1. sold C.1.’s prescriptions
for Xanax and that other HINDERLITER and GABY patients sold the medications they were
prescribed as well. C.1. also stated that C.1. was aware of patients of GABY that fatally overdosed
on prescription medications

101. The preceding paragraphs reveal that both the HINDERLITER and GABY clinics
conduct business in several ways which based on my training, experience and knowledge of this
and similar investigations lead me to believe that both HINDERLITER and GABY are engaged in
the distribution and dispensary of controlled substances outside the scope of a professional medical
practice and not for a legitimate medical purpose The evidence which strongly leads me to this
belief includes but is not limited to: the clinics operating on a cash-only basis the clinics servicing
patients from a wide geographic area; the clinics operating only during limited days and times and
while open, employing a locked door where patients must knock to enter; the clinics seemingly
not offering any other form of treatment aside from the prescribing of controlled substances the
clinics reportedly lacking little or any medical equipment; patients arriving in groups for treatment;
the seeming lack of proper procedures for urinalysis of patients and reported instances of patients
providing false samples for urinalysis and the clinics being placed on “do not fill” lists for major

pharmacies such as Walmart and Walgreens.

3) Non-Fatal Overdose and Deaths of Patients Treated by HINDERLITER and
GABY Due to the Prescribing of Controlled Substances Outside the Scope of
a Professional Medical Practice.

41

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 43 of 56 Page|D #: 43

102. The investigation revealed that on November 21, 2016, the police officers with the
Muldrow, Oklahoma, Police Department received a possible overdose call regarding 56-year-old
G.S. The Muldrow, Oklahoma, Police Department 1ncident Report indicates that, “Upon arrival
[police officers found G.S.] incoherent and unresponsive sitting in a chair at the kitchen table
EMS was arriving right behind [the police officers] and [police officers] could tell [G.S.] was
breathing. On the table [police officers] noticed three empty prescription bottles two syringes
and a spoon with residue of a bluish tint. These items were seized via plain view after [G.S.’s]
mother, [M.E.], invited [the police officers] in to check on [G.S.]. EMS arrived and attempted to
inject [G.S.] with Narcan into [G.S.] but could not hit a vein. They then gave the Narcan nasally.
[G.S.] was taken by ambulance to St. Edwards Hospital. The bottles [police officers found] were
by several Doctors but the scheduled substances were issued by [GABY]. [Police officers]
checked online and called the numbers which was Sparks Pediatrics who stated that [GABY] no
longer worked there and had been terminated [Police officers] then went to Muldrow Pharmacy
where [they] obtained [G.S.’s] recent medications 84 2 mg Xanax, 112 Oxycodone 30, and 112
Hydrocodone with ibuprofen 7.5/200, on Thursday, November 17, 2016. The spoon was sent off
for testing and the syringes were placed in a disposal container for destruction. [Police officers]
will attempt to make contact with [GABY] and the Arkansas Medical Board.”7

103. The investigation revealed that 31-year-old M.H. was a patient of GABY. On or
about July 20, 2017, GABY prescribed M.H. 22 Oxycodone HCL 10 MG Tablets (MME 55.0);
50 Oxycodone HCL 30 MG Tablets (225.0 MME), 90 Oxycodone HCL 10 MG Tablets (58.7
MME), and 56 Alprazolam 2 MG Tablets, which was filled on that same date of July 20, 2017, at

Anderson’s Discount Pharmacy in Fort Smith. M.H. died on July 24, 2017, On or about July 25,

 

7 G.S. is currently being treated as a patient by DOCTOR-l.
42

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 44 of 56 Page|D #: 44

2017, a Medical Examination was conducted by the State Crime Laboratory, Medical Examiner
Division, in Little Rock, Arkansas following the death of M.H. in Sebastian County, Arkansas
Specifically, the cause of death was determined to be “Bronchopneumonia due to Mixed Drug
1ntoxication” and the manner of death was determined to be “Accident.” The Opinion of the
Medical Examiner Division stated that, “[l]n consideration of the circumstances of death and after
autopsy of the body, it is our opinion that M.H., a 31-year-old [], died of bronchopneumonia due
to mixed drug intoxication. The agency responsible for the investigation of [M.H.’s] death was
the Sebastian County Coroner’s Office They reported that [M.H.] was found unresponsive at
[M.H.’s] residence [M.H.] was transported to a local hospital where [M.H.] was declared
deceased. At autopsy, there was a laceration of the lateral right eyebrow. 1t is unclear how this
was incurred. No associated craniocerebral trauma was present No other trauma was seen. No
significant gross natural disease was found which would be associated with unexplained death.
Microscopic evaluation of the organ systems revealed bronchopneumonia and evidence of past
intravascular drug abuse Toxicological studies showed a fatal combination of oxycodone and
alprazolam with a small amount of diphenhydramine and promethazine.”

104. The investigation revealed that 48-year-old J.M. was a patient of HINDERLITER.
On or about July 24, 2017, HINDERLITER prescribed J.M. 112 Oxycodone HCL 15 MG Tablets
(90.0 MME), 56 Hydrocodone-Acetaminophen 10-325 (20.0 MME) and 84 Clonazepam 1 MG
Tablets which were filled on that same date of July 24, 2017, J.M. died on August 16, 2017. On
or about that same date of August 17, 2017, a Medical Examination was conducted by the
Oklahoma Board of Medicolegal 1nvestigations Office of the Chief Medical Examiner in Tulsa,
Oklahoma, following the death of J.M. in Muldrow, Oklahoma. The Opinion of the Office of the

Chief Medical Examiner stated that, “The cause of death is sepsis due to bacteremia. Other

43

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 45 of 56 Page|D #: 45

significant conditions are cellulitis of the left hip, intravenous drug abuse and acute intoxication
by alprazolam and hydrocodone The manner of death is classified as accident.”

105. The investigation revealed that 44-year-old T.M. was a patient of GABY. On or
about September 22, 2017, GABY prescribed T.M. 140 Oxycodone HCL 15 MG Tablets (112.5
MME), 112 Hydrocodone-Acetaminophen 5-325 Tablets (20.0 MME), and 84 Alprazolam 2 MG
Tablets which were filled on September 25, 2017, at the Hudson Pharmacy (unknown location).
On September 28, 2017, the Muldrow, Oklahoma, Police Department was dispatched to T.M.’s
residence regarding a possible overdose Upon arrival, police officers encountered T.M.’s wife
P.M. who escorted police officers into a bedroom. Once there police officers observed that T.M.
was deceased and lying on the floor near the bed. The Muldrow Police Department
1ncident/Offense Report reflects that “[P.M.] advised that [P.M.] believed [T.M.] took too many
of [T.M’s] medications [P.M.] advised that [T.M’s] doctor GABY, had the previous day upped
[T.M.’s dosage of Oxycontin. [P.M.] further advised that [P.M.] believed [T.M.] took 4 oxy pills
last night at one time [P.M.] advised that [T.M.] has abused [T.M.’s] medications in times past
and that [T.M.] was currently taking Oxycontin and Xanax for depression and anxiety. [P.M.]
advised that [T.M.] was nearing a 14 day incarceration period that [T.M.] was not wanting to do.
[] The only stated medical issues besides depression and anxiety was hypertension, pre-diabetes
and a gastric bypass conducted in Feb.”

106. The Muldrow Police Department 1ncident/Offense Report further reflects that,
“Part of the conversation with [P.M.] was that [T.M.] saw GABY in Barling, AR for pain pills 1
asked what [T.M.’s] pain was for and [P.M.] said fibromyalgia. 1 asked where the pills were
located and [P.M.] stated in a lock box under the bed. 1 asked why and [P.M.] stated that they had

children but also because [T.M.] abused them. [] The contents were as follows: Bottles with GABY

44

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 46 of 56 Page|D #: 46

Date Received Present/Prescribed Pill: 09/25 12/ 140 15 mg Oxycodone; 09/25 35 15 mg
Oxycodone; 09/25 32/112 5/325 Hydrocodone 09/25/ 64/84 Gabapentin; 09/25/ 31/84
Alprazolam; Dr. Clouse 06/17/ 60/60 Lisinopril 20 mg; 09/20/ 10/30 Citalopram; 8/17 16/20
Amoxicillin 875 mg; Unknow (sic) doctor: 1 Amitrypiline Tablet [].”

107. On or about September 29, 2017, a Medical Examination was conducted by the
Oklahoma Board of Medicolegal 1nvestigations Office of the Chief Medical Examiner in Tulsa,
Oklahoma, following the death of T.M. in Muldrow, Oklahoma. The Opinion of the Office of the
Chief Medical Examiner stated that, “T.M. a 44 year old [], died as a result of Combined Drug
Toxicity (Oxycodone Hydrocodone Alprazolam, and Citalopram). Cardiomegaly and
Hypertension contributed to [T.M.’s] demise Manner of Death: Accident.”

108. The investigation revealed that 46-year-old D.S.W. was a patient of GABY. On or
about December 22, 2017, GABY prescribed D.S.W. 168 Oxycodone HCL 30 MG Tablets (270.0
MME), 112 Hydrocodone-Acetaminophen 10-325 (40.0 MME), 84 Alprazolam 2 MG Tablets
which was filled on that same date of December 22, 2017 at Anderson’s Discount Pharmacy in
Fort Smith, D.S.W. died on December 24, 2017. On or about December 27, 2017, a Medical
Examination was conducted by the State Crime Laboratory, Medical Examiner Division, in Little
Rock, Arkansas following the death of D.S.W in Sebastian County. Specifically, the cause of
death was determined to be “Mixed Drug 1ntoxication” and the manner of death was determined
to be “Accident.” The Opinion of the Medical Examiner Division stated that “[l]n consideration
of the circumstances of death and after autopsy of the body, it is our opinion that D.S.W., a 46-
year-old, [], died of mixed drug intoxication. The agencies responsible for the investigation of
[D.S.W.] death were the Sebastian County Coroner’s Office and Fort Smith Police Department

They reported that [D.S.W.] was found unresponsive in [D.S.W.’s] bed. When EMS arrived, it

45

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 47 of 56 Page|D #: 47

was obvious that [D.S.W.] had died. Death was pronounced at the scene by the Coroner. At
autopsy, no external or internal trauma was present The heart was enlarged and there were
emphysematic blebs of the lungs Microscopic evaluation of the organ systems revealed no
processes which would be associated with sudden death. Toxicological studies revealed multiple
drugs The benzodiazepines clonazepam and alprazolam were present The antidepressants
trazodone and citalopram, along with quetiapine and diphenhydramine were found as well. None
of the drugs were present were at levels suggested of purposeful overdose The combination of
opioid narcotics and benzodiazepines would produce a fatal respiratory depression.”

109. The evidence has demonstrated a number of commonalities that exist amongst each
of the examples of patient deaths recounted above In each instance the patient was being treated
by either HWDERLITER or GABY and the patient died from overdose of controlled substances
oftentimes within days of having received a prescription from the respective doctor. In all cases
recounted above the patient was relatively young at the time of their death and was suffering from
no ailment or disease which would account for death standing alone Moreover, in each instance
relayed above the patient was not under the influence of any controlled substances to include
illicit street narcotics aside from the medications prescribed by HWDERLITER or GABY. Based
on my training, experience and knowledge of this and similar investigations it is my belief based
on the overdose deaths caused by controlled substances outlined above that HlNDERLITER and
GABY are engaged in the distribution and dispensary of controlled substances outside the scope

of a professional medical practice and not for a legitimate purpose

4) Prescription Monitoring Program (PMP) Data Analysis for HINDERLITER
and GABY.

46

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 48 of 56 Page|D #: 48

110. The Arkansas Electronic Prescription Monitoring Program (PMP) was authorized
in 2011 by Arkansas State Legislature Act 304. The Arkansas Department of Health (ADH)
oversees the operation of the PMP which is a database that collects and stores prescribing and
dispensing data for controlled substances in Schedules 11, 111, 1V, and V and any other drugs
specified by Arkansas law as amended. Arkansas law requires that each dispenser of controlled
substances shall submit, by electronic means information regarding each controlled substance
prescription dispensed to an individual in a timely fashion. The collection of data began March 1,
2013, and the data is maintained indefinitely. The following data is captured by the PMP:

Patient’s First and Last name

Patient’s address including City, State and Zip Code
Patient’s DOB

Dispending Pharmacy’s DEA number

Dispending Pharmacy’s name

Dispensing Pharmacy’s address including City, State and Zip Code
Dispensing Pharmacy’s Store 1D number

Date prescription was written

Date prescription was filled

Name of dispensed controlled substance

Prescription number

Schedule of controlled substance dispensed

How many refills are available

Drug category (Sedative, Narcotic etc.)

Payment type (Private Pay, Medicare Corrnn 1nsurance Other)
Quantity Dispensed

Units dispensed (ml, mg)

Number of Days of Supply

MME’s per day

Prescriber’s DEA number

Prescriber’s First and Last name

Prescriber’s address including City, State and Zip Code

111. The PMP maintains procedures to ensure that the privacy, confidentiality, and
security of patient information collected, recorded, transmitted, and maintained is not disclosed

except as provided in Act 304. 1n 2015, Act 304 was amended to provide access to prescription

47

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 49 of 56 Page|D #: 49

data without a search warrant as part of an authorized investigation to certified law enforcement

prescription drug diversion investigators of qualified law enforcement agencies

112.

As part of the investigation of HINDERLITER, the DEA reviewed PMP data

relevant pertaining to the medical practice of HINDERLITER and GABY from July 11, 2016

through July 11, 2018, with the following results:

O

113.

GABY prescribed 1,156,044 dosage units of Schedule 11 Controlled Substances to
347 patients (3,332 pills per patient over the course of 2 years) with an average
MME of 136.

HINDERLITER prescribed 832,994 dosage units of Schedule 11 Controlled
Substances to 462 patients (1,803 pills per patient over the course of 2 years) with
an average MME of 108.

98% of GABY’S patients were prescribed at least one opioid agonist (hydrocodone
oxycodone methadone etc.).

98% of HINDERLITER’S patients were prescribed at least one opioid agonist
(hydrocodone oxycodone, methadone etc.).

94% of GABY’S patients receive either multiple narcotics or a combo of narcotics
and sedatives

78% of HINDERLITER’S patients receive either multiple narcotics or a combo of
narcotics and sedatives.

60% of HINDERLITER’S patients have criminal history (equal to 261 patients);
29% have past drug charges (equal to 127 patients)

28 of HINDERLITER’S patients receive Methadone in combination with multiple
narcotics or sedatives

27% of GABY’S patients were age 40 or younger (equal to 88 patients).

28% of HINDERLITER’S patients were age 40 or younger (equal to 122 patients).
Of these patients 60% received a combination of prescription narcotics and
sedatives

Cash was the most popular payment type for individuals receiving prescriptions at
the clinic from both physicians

Based on my training, experience and knowledge of this and similar investigations

it is my belief that the data obtained from the Arkansas PMP is indicative of HINDERLITER and

GABY operating medical clinics and distributing and/or dispensing controlled substances outside

the scope of professional medical practice and not for a legitimate medical purpose

48

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 50 of 56 Page|D #: 50

E. COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

114.

1 recognize that not all of HINDERLITER’S and/or GABY’S prescriptions are

illegitimate and that he may have legitimate pain management and other patients 1 also recognize

that HINDERLITER’S and GABY’S clinics are functioning medical business with employees and

patients and that a seizure of the clinic’s computers may have the unintended effect of limiting

HINDERLITER’S and/or GABY’S ability to provide service to legitimate patients 1n response

to these concerns the agents who execute the search anticipate taking an incremental approach to

minimize the inconvenience to HINDERLITER’S and/or GABY’S legitimate patients and to

minimize the need to seize equipment and data. 1t is anticipated that, barring unexpected

circumstances this incremental approach will proceed as follows:

a.

Upon arriving at the PREMISES, the agents will attempt to identify a system
administrator of the network (or other knowledgeable employee) who will be
willing to assist law enforcement by identifying and copying paper and electronic
copies of the things described in the warrant The assistance of such an employee
might allow agents to place less of a burden on the clinic than would otherwise be
necessary. Copying or imaging of all patent medical files will nevertheless be
necessary, as 1 know from my investigations of other doctors involved in criminal
activity and medical violations that patient files can contain evidence that is only
identifiable by a medical expert and often individual actions are best understood in
the context of all patients treated by a particular physician.

1f the employees choose not to assist the agents the agents decide that none are
trustworthy, or for some other reason the agents cannot execute the warrant

successfully without themselves examining the clinic’s computers the agents will

49

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 51 of 56 Page|D #: 51

attempt to locate the things described in the warrant, and will attempt to make
electronic copies of those things This analysis will focus on things that may contain
the evidence and information of the violations under investigation 1n doing this
the agents might be able to copy only those things that are evidence of the offenses
described herein, and provide only those things to the case agent Circumstances
might also require the agents to attempt to create an electronic “image” of those
parts of the computer that are likely to store the things described in the warrant
Generally speaking, imaging is the taking of a complete electronic picture of the
computer’s data, including all hidden sectors and deleted files lmaging a computer
permits the agents to obtain an exact copy of the computer’s stored data without
actually seizing the computer hardware The agents or qualified computer experts
will then conduct an off-site search for the things described in the warrant from the
“mirror image” copy at a later date 1f the agents successfully image the clinic’s
computers the agents will not conduct any additional search or seizure of the
clinic’s computers while on site

c. 1f imaging proves impractical, or even impossible for technical reasons then the
agents will seize those components of the Company’s computer system that the
agents believe must be seized to permit the agents to locate the things described in
the warrant at an off-site location The seized components will be removed from
the PREMISES. 1f employees of the clinic so request, the agents will, to the extent
practicable attempt to provide the employees with copies of data that may be
necessary or important to the continuing function of the clinic’s legitimate business

lf, after inspecting the computers it is determined that some or all of this equipment

50

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 52 of 56 Page|D #: 52

is no longer necessary to retrieve and preserve the evidence the government will
return it within a reasonable time
d. Specifically with respect to patient medical records stored on the PREMISES, in
whatever form, 1 am requesting that the copying and imaging of these files be
conducted offsite because of the anticipated volume of medical records based on
my training and experience with similar investigations 1 am specifically requesting
that all patient files be seized in order to have all or selected medical records
reviewed by an expert in whichever medical field is considered approximate for the
listed medical diagnosis However, the agents executing the search warrant will
attempt to determine the patient schedule and prioritize the copying or imaging of
the medical files for the patients with the first scheduled visits so as to minimize
any disruption to the legitimate medical services HINDERLITER and/or GABY
provides
G. CONCLUSION
1 15. PMP data from July 2016 to July 2018, along with witness interviews and a limited
patient file review, medical examiner reports and surveillance presents probable cause to believe
that HINDERLITER and GABY prescribed Schedule 11, 111 and 1V controlled substances in
particular opioids outside the usual course of professional practice and without a legitimate
medical purpose Based upon the foregoing and upon my training and experience 1 submit that
there is probable cause to believe that the PREMISES described as the HINDERLITER PA1N
CL1N1C located at 1311 Fort Street, Suite A, Barling, Arkansas 72923, in the Western District of
Arkansas contains fruits instrumentalities and evidence related to possible violations of Title 21,

United States Code, Section 841(a)(1), to wit, prescribing controlled substances outside the course

51

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 53 of 56 Page|D #: 53

of professional practice and without a legitimate medical purpose as well as possible violations of
Title 21, United States Code, Section 846, to wit, conspiracy to prescribe controlled substances
outside the course of professional practice and without a legitimate medical purpose

1 swear under penalty of perjury that the foregoing is true and correct

Respectfully submitted,

'///W //l/
Paul M. Smith, Task Force Officei
Drug Enforcement Administration

Sworn to before me this Z day of November, 2018,

MCM

Honorable Mark E. F ord
United States Magistrate Judge

52

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 54 of 56 Page|D #: 54

ATTACHMENT A
1311 Fort Street, Suite A, Barling, Sebastian County, Arkansas 72923

Further Described as:
A single-story red brick siding commercial building with a white door and the letter A affixed in
the middle of the door with a sign affixed on the left side of the door stating “HINDERLITER
PA1N CL1N1C 479-242-8202” and a sign affixed on the right side of the door stating, “CECIL W
GABY, MD CONQUERING PA1N TOGETHER,” with the handwritten notation, “MOVED!
2408 S 51St Court, SUITE F, Fort Smith,” described within Sebastian County, Arkansas
Assessor’s Office records as part of parcel number 63020-0203-00000-00 as depicted within the

photographs below.

 

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 55 of 56 Page|D #: 55

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED:

There is now being concealed certain property which is evidence of violations of Title 21,

United States Code, Section 841(a)(1), to wit, prescribing controlled substances outside the course

of professional practice and without a legitimate medical purpose as well as possible violations of

Title 21, United States Code, Section 846, to wit, conspiracy to prescribe controlled substances

outside the course of professional practice and without a legitimate medical purpose The items

to be seized are as follows:

1.

All records located in the HINDERLITER PA1N CL1N1C including, but not
limited to the following:

Records, patient files prescriptions and documents required to be made kept and
maintained under the provisions of the Controlled Substances Act, 21 U.S.C.
Section 800 et seq.

Records documenting the receipt of moneys in exchange for such pills or other
medications

Business records order forms invoices money order receipts mailing receipts
1ntemet printouts and customer lists

Any forms or documents signed by patients/customers

Records identifying the owners principals and employees of the HINDERLITER
PA1N CL1N1C

Business contracts leases agreements address books telephone records telephone
books date books calendars fax transmissions personal diaries ledgers and
written correspondence or emails to, from, or between, owners shareholders and
employees

Employee si gn-in sheets and payment records

Prescriptions, prescription pads illegally possessed controlled substances

Any and all files and records or other pertinent information as to the identity and
roles of subjects known and unknown, involved in the illegal distribution of
controlled substances and/or proceeds from these activities

Any and all billing and payment records to include but not limited to, receipts of
payments checks checkbooks, account statements check registers canceled
checks customer invoices credit card records invoices shipping documentation
insurance records bank statements tax records bills cash receipt books
bookkeeping ledgers accounts receivable yearly accounting summaries
investment or retirement account statements or other items showing the

Case 2:18-cm-00020-|\/|EF Document 1 Filed 11/02/18 Page 56 of 56 Page|D #: 56

acquisition, secreting, transfer, storage concealment, or expenditure of money,
assets wealth, or other items of value which are used, or intended to be used, as the
proceeds of, or to facilitate the illegal distribution of controlled substances

As used above the terms records documents and materials includes records documents
and materials created, modified, or stored in any fonn.

2. Computers, computer records computer disks and other magnetic media and any
electrical device where evidence may be stored, in particular, computer
record/documentation evidencing the obtaining, secreting, transfer, concealment
and/or expenditure of money, assets and controlled substances lf Agents cannot,
for technical reasons or because of the volume of inforrnation, search on site then
Agents are authorized to make an image of hard drives or seize the computers
printers backup digital media, hard disk drives or other devices capable of storing
digital media and remove them to a laboratory setting to retrieve the listed
information Agents are authorized to seize any and all software manuals
passwords or any other instructions necessary to read, understand, or interpret the
above-described information Under Rule 4l(f)(l)(B), Agents may retain a copy
of that information for purposes of the investigation The government proposes
that the original storage media plus a full image copy of the seized media be
retained by the govemment.

3. Cellular Telephones personal telephone books telephone records electronic
memory chips SlM cards utilized in cellular telephones computers tablet
computing devices and data storage devices including discs drives CD’s DVD’s
and USB drives and the electronically stored data thereon The electronically kept
information or data stored on cellular telephones electronic memory chips SlM
cards electronic storage devices computers or PDA’s whether in files or disc,
drives in memory storage devices in the drives or other electronic storage medium.
E-mail, text messages or other notes or records whether financial or otherwise
accessible by computer or other communication services stored in files on hard
drives drives CD, DVD, in the drives or other electronic storage medium or
device Agents are authorized to search computers backup media and other digital
media storage devices on the premises If Agents cannot, for technical reasons or
because of the volume of inforination, search on site then Agents are authorized to
make an image of hard drives or seize the computers printers backup digital media,
hard disk drives or other devices capable of storing digital media and remove them
to a laboratory setting to retrieve the listed infonnation. Agents are authorized to
seize any and all software manuals passwords or any other instructions necessary
to read, understand, or interpret the above-described information Under Rule
41(f)(1)(B), Agents may retain a copy of that information for purposes of the
investigation The government proposes that the original storage media plus a full
image copy of the seized media be retained by the government

4. Historical security video from any security cameras at the HINDERLITER PA1N
CL1N1C.

